In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the City of New York, dated September 17, 1996, denying the petitioner’s application for a teaching license, the appeal is from a judgment of the Supreme Court, Kings County (Jackson, J.), dated June 3, 1997, which granted the petition, annulled the determination, and ordered the Board of Education of the City of New York to grant the petitioner a teaching license.
Ordered that the judgment is affirmed, with costs.
The background facts underlying the instant proceeding have been accurately set forth in the dissent and need not be repeated.
The certificate of relief from disabilities obtained by the petitioner created a “presumption of rehabilitation in regard to the offense * * * specified therein” (Correction Law § 753 [2]; see also, Matter of Bonacorsa v Van Lindt, 71 NY2d 605, 614). This presumption was further strengthened by other extensive evidence of rehabilitation submitted by the petitioner to the Board of Education of the City of New York (hereinafter the Board) including, inter alia, his impressive educational achievement, including his completion of a Masters Degree in Spanish, his unblemished employment record as a student tutor, and several letters of recommendation from administrators in the field of education. Under these circumstances, it was incumbent upon the Board to rebut this presumption of rehabilitation by reviewing the eight factors set forth in Correction Law § 753 (1), and making a rational determination, based upon that review, that the petitioner posed “an unreasonable risk to property or to the safety or welfare” of the student population and Board of Education employees (Correction Law § 752 [2]; see also, Matter of Bonacorsa v Van Lindt, supra). Although the Board ostensibly reviewed the eight factors set forth in Correction Law § 753 (1), the record indicates that it .essentially denied a license to the petitioner on the ground that the particular crime committed by the petitioner, i.e., an isolated incident of criminal sale of $10 worth of cocaine committed almost 10 years prior to his application for a teaching license, made him unfit to perform the duties and responsibilities of a high school teacher, “a position of extreme trust”. In making that determination, the Board virtually ignored the *759petitioner’s extensive and unblemished record as a student tutor. The dissent essentially excuses the Board’s omission in this regard by merely noting that the petitioner’s current employment is primarily with students in the Community College system and concluding, without any foundation, that these students “are presumably less impressionable” than high school students. Of even greater significance is the Board’s failure to attach any importance to the petitioner’s unblemished record as a tutor for the Brooklyn College Talent Search Program, a program which provides academic preparation, career planning, and tutorial services to high school and junior high school students.
Under these circumstances, the Supreme Court properly concluded that the Board’s determination that the petitioner posed an unreasonable risk to the safety and welfare of the student population and Board of Education employees was arbitrary and capricious. Mangano, P. J., Miller and Friedmann, JJ., concur.